                                                                                                       United States District Court
                                                                                                         Southern District of Texas

                                                                                                            ENTERED
                                  UNITED STATES DISTRICT COURT                                            January 24, 2019
                                   SOUTHERN DISTRICT OF TEXAS                                            David J. Bradley, Clerk
                                     CORPUS CHRISTI DIVISION

ROBBIE DOW GOODMAN, et al,                                  §
                                                            §
           Plaintiffs,                                      §
VS.                                                         § CIVIL ACTION NO. 2:12-CV-166
                                                            §
LORIE DAVIS, et al,                                         §
                                                            §
           Defendants.                                      §

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Plaintiffs Robbie Dow Goodman (Goodman), William Casey (Casey), and Raymond

Cobb (Cobb) filed this action against Lorie Davis in her official capacity as Director of the

Texas Department of Criminal Justice-Correctional Institutions Division (TDCJ).1 Plaintiffs

seek injunctive relief to require TDCJ to grant them an exemption from its male inmate hair

grooming policy so that they may grow their hair long, consistent with their Native

American religious beliefs. The case was tried to the bench on August 29 to 31, 2018.

Having considered the pleadings of the parties, evidence, and arguments of counsel, the

Court makes the following findings of fact and conclusions of law, GRANTING Plaintiffs’

requested relief.

    A. Rubric and Standard of Review

         Plaintiffs bring this case pursuant to the Religious Land Use and Institutionalized

Persons Act, 42 U.S.C. § 2000-cc-1 (RLUIPA). Congress enacted RLUIPA to provide


1
   A lawsuit against a governmental official in her official capacity is a suit against the state office she serves. E.g.,
Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 690 n.55 (1978). For ease of reference, Defendant
will be referred to herein as TDCJ.

1 / 23
broad protection for religious liberty. Holt v. Hobbs, 135 S. Ct. 853, 859 (2015). It

provides that “[n]o government shall impose a substantial burden on the religious exercise

of a person residing in or confined to an institution . . . even if the burden results from a rule

of general applicability, unless the government demonstrates that imposition of the burden

on that person—(1) is in furtherance of a compelling governmental interest; and (2) is the

least restrictive means of furthering that compelling governmental interest.” 42 U.S.C. §

2000cc-1. RLUIPA protections are expansive and are to be construed broadly to favor the

maximum religious liberty appropriate in an institutional setting. Holt, 135 S. Ct. at 860.

         There are two phases to the adjudication of a RLUIPA claim. First, Plaintiffs bear

the burden of proving that the TDCJ-CID policy implicates the exercise of a sincerely held

religious belief and substantially burdens that exercise. Holt, 135 S. Ct. at 862 (citing §

2000cc–5(7)(A)). Plaintiffs testified that they had long practiced a form of Native American

religion, which requires them to grow their hair long. Among other things, they testified

that their hair is considered an extension of their souls, is only to be cut when in mourning,

and is essential to being recognized and accepted by their ancestors in the afterlife. The

TDCJ policy requires Plaintiffs to cut their hair short on a regular basis, without reference to

any life event or cause for mourning. The policy clearly requires them to engage in conduct

that violates their religious beliefs.

         Failure to comply with the grooming policy will result in significant disciplinary

action, a scenario that satisfies Plaintiffs’ burden of proof to demonstrate a substantial

burden on their exercise of religion. TDCJ has stipulated that Plaintiffs have met their



2 / 23
burden of proof on the initial phase of the inquiry. D.E. 281 at 3, 7. Therefore, this case

focuses only on the second phase of the RLUIPA inquiry.

         In the second phase, the burden of proof shifts to TDCJ to show that its refusal to

allow Plaintiffs to grow long hair (1) is in furtherance of a compelling governmental

interest; and (2) is the least restrictive means of furthering that compelling governmental

interest. Id. at 863 (quoting § 2000cc–1(a)). Under RLUIPA, this inquiry is plaintiff-

specific, requiring the Court to focus on the application of the challenged policy to the

particular claimant whose religious exercise has been burdened. Id. at 863. The argument

that an exemption in a particular case will lead to other exemptions was rejected by the

Supreme Court in Holt as “another formulation of the classic rejoinder of bureaucrats

throughout history: If I make an exception for you, I'll have to make one for everybody, so

no exceptions.” Id. at 866 (internal quotation marks omitted).

         The Court should give appropriate respect to the expertise of prison officials.

However, this does not call for unquestioning deference. Id. at 864. The Court is free to

disregard testimony of prison experts where there is conflicting evidence. Ali v. Stephens,

822 F.3d 776, 789 (5th Cir. 2016). This is especially true where conflicting testimony

comes from the TDCJ’s own witnesses. Id. And any prison official’s testimony may be

tested against the policies and practices of other prison systems to see whether a persuasive

reason exists to deny a religious accommodation. Holt, 135 S. Ct. at 866.




3 / 23
   B. The Policy

          TDCJ’s male grooming policy requires Plaintiffs to cut their hair, violating their

religious beliefs and prohibiting the religious practice of wearing long hair. The policy

states:

                Male offenders shall keep their hair trimmed up the back of their
                neck and head. Hair shall be neatly cut. Hair shall be cut
                around the ears. Sideburns shall not extend below the middle of
                the ears. No block style, afro, or shag haircuts shall be
                permitted. No fad or extreme hairstyles/haircuts are allowed.
                No mohawks, tails, or designs cut into the hair are allowed.

D.E. 281 at 3. Plaintiffs seek an exception to allow them to wear long, unbraided, loose hair

in accordance with their religious beliefs. However, Defendant makes no exception for

male inmates who seek to wear long hair on religious grounds. D.E. 281 at 4.

          In contrast, TDCJ allows all female inmates to wear their hair without length

restrictions. D.E. 281 at 4. The reason TDCJ allows women to have long hair is because it

views women having long hair as an accepted cultural norm. TDCJ conceded that the

disparity in the male and female grooming policies is not connected to any difference in the

propensity for violence, to smuggle contraband, or to facilitate proper hygiene between men

and women.

          With respect to county jails in Texas, the Texas Administrative Code contains

standards for correctional facilities.   The Texas Commission on Jail Standards’ policy

allows county jail inmates to wear long hair and only permits the jail to require a haircut

when “clearly justified for health or sanitary reasons.” 37 Tex. Admin. Code § 277.7. This

is consistent with the industry standard of incarceration throughout the country. The vast


4 / 23
majority of jurisdictions in the United States allow male inmates to have long hair. D.E.

281 at 5. Only eight states in the United States ban male inmates from having long hair:

Alabama, Florida, Georgia, Louisiana, Mississippi, South Carolina, Texas, and Virginia. Id.

   C. Plaintiffs’ Expert, Joan Palmateer

         Plaintiffs offered the testimony of Joan Palmateer as an expert. She began her 32-

year career as a correctional officer in the Oregon Department of Corrections and worked

her way up in the system through positions involving mentoring, training, and policy

formation. She wrote post orders that instructed correctional officers and prison staffers on

how to perform their daily work, including how often they search inmates, how often they

perform counts, and how to respond to emergencies. She rose through the ranks and

became an assistant superintendent, taking charge of different types of prison facilities.

         Eventually, Ms. Palmateer became Chief of Security for the Oregon Department of

Corrections, with statewide authority. She then became warden of the Oregon State Men’s

Penitentiary, a super-max prison that included death row, administrative segregation, a

mental health facility, as well as general population. Later, she had an opportunity to open a

new women’s prison and male intake facility where she was able to define the prison culture

by selecting her own staff and establishing parameters for all of the operations from

inception.    Upon being promoted to the central office as Administrator, she began

supervising all superintendents and wardens in the Oregon Department of Corrections. She

helped write the curriculum for training new wardens and superintendents on all things they

need to know in the first six months of assuming their respective leadership positions.



5 / 23
         In connection with her associated work for the National Institute of Corrections,

Administrator Palmateer created security audit policies and standards, the instruments used

to conduct security audits, and audit training for her department. A security audit is a total

risk assessment for an institution within an agency. She personally performed audits of

prisons in forty-eight states. She also conducted staffing assessments and critical incident

reviews. The Court accepted Administrator Palmateer as an expert in prison industry

standards, prison administration generally, and prison security specifically, including health

issues, budgetary matters, and inmate identification.

         Throughout Administrator Palmateer’s work, the Oregon prisons allowed both male

and female inmates to wear long hair. She is personally familiar with multiple state policies

and the security status of their prisons—both those that allow and those that do not allow

male prisoners to wear long hair. And while she never before testified on behalf of an

inmate, she agreed to testify in this case because she understands from her personal

experience and expertise that the ability to practice a religious faith is important to the

correction system’s goal of rehabilitation of inmates. The practice of a religion causes

inmates to actively engage in an activity that is both meaningful and provides perspective.

She testified clearly and confidently, such that the Court deems her testimony to be highly

credible and authoritative.

   D. Compelling Governmental Interest.

         Defendant argues that the TDCJ male grooming policy is necessary to further the

following governmental interests: preventing the smuggling of contraband; eliminating a

means to commit suicide or perpetrate violence; preventing an escaped inmate from easily

6 / 23
changing his appearance; reducing incidents of adverse health and sanitation issues; and

controlling budgetary costs associated with frequent inmate searches. The evidence did not

support those arguments in the abstract or with respect to Plaintiffs. TDCJ’s claims are

further undercut by the underinclusive nature of its male grooming policy as compared to

the female grooming policy and TDCJ’s allowance of other religious exemptions that are

more troubling than long hair.

         1. Smuggling Contraband

         TDCJ claims that long hair is conducive to smuggling contraband. However, it has

not tracked such incidents or maintained any statistics to support its claim, despite the six

and one-half-year pendency of this case. Although long hair is permitted among female

inmates and female inmates are known to smuggle items at higher rates than men, TDCJ has

not shown how often—if at all—long hair has been found to facilitate contraband smuggling

within that population. Instead, TDCJ Director Lorie Davis testified that she has never seen

contraband in loose, long hair, and the only contraband she has seen in braided hair was

non-dangerous or “nuisance” contraband.

         This is consistent with the testimony of Administrator Palmateer, who stated that

prisons allowing long hair do not have higher instances of smuggling contraband than

prisons that prohibit long hair.    She testified that inmates prefer hiding places where

contraband can be more easily and securely hidden, such as in clothing, on the body, in

body cavities, or inside other objects such as books. As a result, inmates do not generally

smuggle contraband in long hair, especially in the loose hair at issue here.



7 / 23
         TDCJ offered no factual substance to support its claim that loose, long hair facilitates

smuggling.     In addition, TDCJ does not, in practice, treat hair-related smuggling as a

problem compelling a solution. Even though male and female inmates are equally capable

of smuggling the same dangerous contraband, female inmates are permitted to wear long

hair, including braids. TDCJ Director Melodye Nelson admitted that she even allows

female inmates with a known pattern of smuggling contraband to wear long hair.

         TDCJ allows various religious exemptions to their policies that provide the same or

more significant opportunities to smuggle contraband, such as growing beards and wearing

kufis or hijabs. TDCJ also freely allows inmates to carry religious texts such as the Bible or

Koran around the prison despite the fact that those books are a better hiding place, are more

frequently used for smuggling contraband, can accommodate larger and more dangerous

items, and take longer to search.        And TDCJ does not revoke religious text-carrying

privileges even after an inmate uses one to smuggle contraband.

         TDCJ has not demonstrated that its grooming policy furthers any compelling interest

of the government to prevent the smuggling of contraband.

         2. Perpetrating Violence

         TDCJ advances three reasons that long hair creates risks of personal injury or death.

First, it claims that long hair can be used by an inmate to commit suicide. Second, long hair

could be used as a way to hold on to an opponent in a struggle, thus facilitating violent

confrontations and increasing injuries among inmates. Third, creating a religious privilege

of wearing long hair would engender jealousy and foment more fights targeting Plaintiffs.



8 / 23
         Suicide. Neither of the industry experts who testified were aware of anyone using

long hair to commit suicide. TDCJ produced one witness, Director Nelson, who testified

that in over ten years of supervising 8,000 female inmates, she is aware of one instance

where long hair played a role in an attempted suicide. The attempt was unsuccessful. And

TDCJ still allows female inmates to wear long hair.

         Fighting Advantage.     According to the evidence, in facilities that permit male

inmates to wear long hair, men have no track record of hair-pulling in their fights. Rather, it

is female inmates who are known to use hair to their advantage. Despite this unquantified,

yet greater incidence of the violent use of hair among females, females may wear long hair

in TDCJ facilities.

         TDCJ’s own witness, Director Nelson, admitted that TDCJ has not observed or made

any effort to document a correlation between hair length and violence. TDCJ does not

require even the most violent of women to cut their hair. This comports with Administrator

Palmateer’s testimony that allowing long hair does not cause increased violence or injuries

in prison. States that allow long hair have not experienced any such association. Neither

does pulling hair cause greater injury than other forms of fighting that already exist in

prison. Indeed, TDCJ has other rehabilitative programs that it continues, even though the

programs pose greater dangers and costs, such as the craft shop that grants access to

dangerous tools or outdoor work that increases the risk of smuggling dangerous contraband.

         Jealousy. There are many classifications in prison that carry privileges, including

the basic security classifications that determine job assignments and access to prison

facilities. TDCJ is required to grant exemptions—privileges—to certain inmates for issues

9 / 23
of grooming, dress, and spiritual practice mandated by RLUIPA. There is no evidence that

these existing exemptions cause jealousy and Plaintiffs testified credibly that their requested

exemption from the grooming policy would not engender jealousy. For example, Muslim

inmates are allowed to observe their religious beliefs by wearing a beard, kufi, or a hijab.

Inmates understand that they are not entitled to exemptions for religions that they do not

practice and that they are entitled to their own religious exemptions to which others might

not be entitled.

          Summation. None of the reasons TDCJ proffers for resisting Plaintiff’s request to

wear long hair based on suicide or an increase in violence or injury is supported by the

record evidence.

          3. Escape and Identification

          TDCJ asserts that the grooming policy is important to providing uniformity in

appearance, preventing escape, and expediting recapture in the event of an escape. Long

hair, it argues, makes identification within the prison more difficult and makes it easier for

an escaped inmate to alter his appearance. The credible evidence does not support these

arguments.

          Prison Identification. A male inmate having long hair does not make him more

difficult to identify in prison. Instead, the rarity of long hair among male populations where

long hair is permitted makes identification easier, not harder. It would not be more difficult

to identify an inmate with long hair than it would be to identify an inmate with other

permitted exemptions such as a beard, kufi, or hijab. And while TDCJ claims that short hair

for male inmates is necessary for uniformity, TDCJ does not pursue this alleged

10 / 23
governmental interest in female facilities. TDCJ does not require any uniformity of haircuts

among women.

          Escape. Successful escape attempts, where inmates escape the outer walls of the

prison, are very rare. In that rare case, the inmate’s success depends on a number of

complex factors. The inmate’s appearance, including altering that appearance, is rarely one

of the factors that contributes to escape. Even then, the length of a prisoner’s hair is a much

less significant part of their appearance than other parts, such as clothing, glasses, and facial

hair. Critical incident audits reflect that staff complacency and a lack of supervision or

monitoring, rather than discreet policies, are at fault in prison homicides, escapes, and riots.

          Both Administrator Palmateer and Director Nelson testified that long hair does not

assist an inmate in escaping prison. In fact, prisons that allow long hair do not have more

escapes than prisons that prohibit long hair. And TDCJ, itself, does not require women who

have escaped or attempted to escape to cut their hair.

          Recapture. In the rare case where an inmate is able to escape, the inmate is almost

always recaptured. There is no credible evidence that inmates delay capture or evade

capture based on having long hair in prison and cutting it after escape. Moreover, any threat

of an escaped inmate not matching their wanted poster because they cut their hair can be

remedied by requiring inmates to take multiple photos with long and short hair or imitating

short hair by pulling the hair back when the photo is taken. TDCJ already takes updated

photographs of all inmates every 3 years. Wanted posters with side-by-side photos of

escaped inmates with short and long hair are the industry standard response.



11 / 23
          TDCJ’s reasons for imposing a short hair policy on men in order to make

identification easier or to prevent escape and assist recapture are not supported by the

evidence. In similar situations, courts have rejected the assertion that grooming policies aid

in escape or avoiding recapture. See Holt, 135 S. Ct. at 864-65; Ali, 822 F.3d at 790. The

vast majority of prisons allow male inmates to have long hair without an increase in escapes

or longer periods of avoiding recapture, and TDCJ does not show any compelling reason

why Texas is or would be different.

          4. Health and Sanitation

          TDCJ complains that long hair is an invitation to lice outbreaks and other undefined

challenges to sanitation. However, prisons that allow long hair do not have more problems

with disease or general sanitation than prisons that prohibit long hair. In particular, lice

outbreaks are fairly rare, occurring primarily in intake units. The McConnell unit is not an

intake unit. And prisons have effective systems in place for dealing with lice. In practice,

TDCJ does not treat the risk of head lice as a reason to require female inmates to cut their

hair—even when they suffer from it.

          The evidence does not support TDCJ’s claim that its male grooming policy furthers

the government’s interest in the health of the inmates.

          5. Budget and Inmate Searches

          TDCJ complains that long hair increases the time it takes to search prisoners. And

because the security of the prison requires frequent searches as inmates move around the

facility, the incremental increase in search time quickly adds up and creates significant

staffing issues in a system that is already understaffed. TDCJ has overstated the problem.

12 / 23
          This case is addressing the request of only three inmates. If TDCJ relies on the

alleged burden posed by other inmates, it has not supported its position with any estimate

regarding how many inmates might request a long hair exemption as practitioners of the

Native American faith or any other faith that calls for wearing long hair. At the time of trial,

there were 5,617 inmates identifying as Native American in the entire TDCJ population of

approximately 148,000, which is less than four percent of the prison population. The TDCJ

testimony did not break down how many Native Americans are female and not subject to a

short hair grooming policy or how many are housed in the McConnell unit, which can house

2,750 inmates.

          TDCJ did not do any polling of how many males might seek to practice the faith and

wear long hair in the future. In fact, the evidence was that the number of inmates practicing

the Native American faith in prison is small, with even fewer attending services. The

ambient climate of the McConnell Unit, which is not air conditioned in the South Texas

summer, is also a natural disincentive to wearing long hair and might affect the number of

men who opt to claim their exemption.

          To assess the economic burden of searching long hair, TDCJ sought to show how

much additional time it takes to search inmates wearing long hair. The credible evidence

indicated that searching long hair takes three to ten seconds, as it involves requiring the

inmate to shake his hair out while running his hands through it. However, according to

Administrator Palmateer, it is not appropriate to isolate discreet parts of a search and assign

them separate blocks of time. Searching is, instead, an integrated process that would not

require additional staffing. Inmates can be required to prepare their hair (if it has been

13 / 23
braided or put up) as they line up for search, such that the preparation time does not increase

the search time. Searching long, loose hair is not difficult and can easily be incorporated

into the structure of existing search types and the existing duties of correctional officers and

their training.

          TDCJ already requires both male and female inmates to bend forward and back and

run their fingers through their hair in an ordinary search. And training on how to search

long hair on male inmates can be easily incorporated into TDCJ’s regular, frequently

conducted training sessions for correctional officers. The searches associated with long hair

will not require the hiring of additional security officers or the purchase of expensive

equipment. Nor would processing applications for the long hair exemption cause significant

additional expense because TDCJ already employs clerks at the McConnell unit to process

religious exemptions such as these, as required by law.

          Any budgetary cost would be the same or less than other religious accommodations

that TDCJ has allowed. For instance, Christians, which make up a much larger portion of

the population than Native Americans, are permitted to carry a Bible, which takes more time

to search than long, loose hair. Likewise, there is no credible evidence that more inmates

(or even the same number of inmates) would request a long-hair exemption than have

requested a beard exemption, which the TDCJ has already successfully allowed without

significant budgetary, health, or safety costs. There is no evidence that the exemption

Plaintiffs seek would pose greater costs than the beard exemption.

          Many of the jurisdictions that allow long hair have the same or less money to spend

per inmate than Texas. By way of example, Nevada, Oklahoma, Arkansas, Kentucky,

14 / 23
Indiana, Idaho, Missouri, South Dakota, and Utah have the same or fewer resources on a

per-capita basis than Texas. Texas does not have a lower inmate-to-guard ratio, nor is it

otherwise more understaffed, than other states. And female facilities are not staffed at a

higher level than male facilities on the basis that searching long hair takes more time.

          On the opposite end of the spectrum, there is no evidence that states that allow long

hair and have a higher budget per inmate spend more money to accommodate the grooming

policy. To the contrary, industry experts on both sides indicated that there are no increased

costs based on a policy allowing long hair and no saved costs based on a policy requiring

short hair. Instead of a difference in staffing ratios, those jurisdictions tend to spend their

funds on increased salaries and expenses. There is no competent evidence that the size and

geography of Texas provides unique challenges with respect to searching long hair that

requires additional funds.

          Even if TDCJ were to incur some amount of cost differential to permit long hair, that,

by itself, does not satisfy the TDCJ’s burden of proof to show a compelling state interest.

“Congress stated that RLUIPA ‘may require a government to incur expenses in its own

operations to avoid imposing a substantial burden on religious exercise.’” Holt, 135 S. Ct.

at 860, 866 (quoting § 2000cc–3(c)) and rejecting the argument that an exemption should be

denied because of the large number of inmates who might claim it).

          TDCJ has not met its burden to show that its male grooming policy furthers the

government’s interest in reducing the time and cost associated with inmate searches.




15 / 23
          6. Underinclusiveness Defeats Compelling Interest

          TDCJ’s evidence does not support the compelling interests it claimed in defending its

grooming policy. Part of the calculus, noted above, is that its claims are eroded by the fact

that its policy is underinclusive.

                A policy is underinclusive if it fails to cover significant tracts of
                conduct implicating its animating and putatively compelling
                interest. If a policy is underinclusive, this fact can raise with it
                the inference that the government’s claimed interest isn’t
                actually so compelling after all.           Underinclusive-ness is
                problematic because a law cannot be regarded as protecting a
                compelling interest when it leaves appreciable damage to that
                supposedly vital interest unprohibited.            If a policy is
                underinclusive, the prison must provide an adequate explanation
                for its differential treatment in order to avoid the conclusion that
                the policy does not serve a compelling interest.

Ware v. Louisiana Dep't of Corr., 866 F.3d 263, 268–69 (5th Cir. 2017), cert. denied, 138 S.

Ct. 1181 (2018) (citations, quotation marks, brackets, and ellipses omitted).

          As noted in discussing each of TDCJ’s claims to a compelling interest, above, the

male grooming policy is underinclusive in that female inmates are not subject to the same

short-hair policy—despite their own capacity for smuggling, violence, escape, contracting

lice, and even greater search requirements, given that they are not required to wear long hair

in a loose style.       The only explanation given for this divergent treatment is the

accommodation of social norms. TDCJ did not provide any evidence that its interest in

perpetuating social norms also served any penological interest or neutralized the concerns

that it claims animates its male grooming policy.

          The policy is also underinclusive in that concerns regarding violence, smuggling, and

misidentification that counsel against other religious exemptions have not prevented those

16 / 23
exemptions, such as TDCJ’s allowance of beards, kufis, and hijabs. TDCJ also invoked

social norms to justify allowing religious texts, which not only provide a better means for

smuggling dangerous weapons and take longer to search, but can themselves be used as

weapons. The evidence shows that those religious accommodations present a greater risk to

prison security, but they are permitted. TDCJ did not attempt to explain why those religious

exemptions were acceptable while long, loosely-worn hair is not.

          The evidence also shows that Texas does not require that its jails follow the same

male grooming policy used in its prisons, even though the state has the power to do so.

There is nothing in the record about the difference between jails and prisons that justifies

this disparity. In particular, these three Plaintiffs spent many months or years in Texas jails

prior to transferring to TDCJ prisons, and were allowed to wear long hair during their

respective jail incarcerations without incident.        Defendant’s hair policy is, therefore,

underinclusive for this additional reason. See Ware, 866 F.3d at 270 (policy underinclusive

where it did not apply equally in jails and prisons).

          In all of these ways, TDCJ’s male grooming policy is underinclusive. TDCJ has

failed to explain why its deference to social norms is appropriate in the prison setting and

overrides the penological interests it claims.

          7. These Plaintiffs

          The request of these three Plaintiffs does not present any particular danger to TDCJ’s

order or security. The Plaintiffs’ age, health, disciplinary histories, and prior experience of

incarceration with long hair in Texas jails show they are not at significant risk of smuggling



17 / 23
contraband, perpetrating violence, attempting escape, contracting lice, or holding up search

lines.

          TDCJ separates inmates into five different custody levels based on the security risk

of each inmate. Plaintiffs are each G2 custody inmates, which is the second lowest security

risk group status. TDCJ uses its custody designation in determining various freedoms and

privileges offered to each inmate. Inmates that are violent or that commit major disciplinary

infractions are moved into a higher custody level. Because Plaintiffs are classified as G2,

TDCJ has granted them significantly more privileges and freedoms than inmates of higher

classifications, including freedom of movement throughout the prison, access to more types

of employment, and the ability to live in dorms.

          Plaintiff Casey. Plaintiff Casey is of Cherokee descent and was fifty-nine years old

at the time of trial. Throughout the twenty-six years that he has been incarcerated in G2

custody, he has never received a major disciplinary infraction and never participated in

behavior that caused his custody status level to be increased. More specifically, he has had

no infractions for possession of drugs or weapons, fighting, or attempted escape, and has not

been the target of violence. Before transferring to TDCJ, Casey spent two and a half years

incarcerated in a Texas jail where male inmates are allowed to have long hair. Casey wore

his hair long during that period of his incarceration, without any incidents of contraband,

escape attempts, lice outbreaks, or violence from the long hair. Casey has always observed,

and continues to observe, appropriate personal hygiene habits and does not present any

health risks related to wearing long hair.



18 / 23
          Plaintiff Cobb. Plaintiff Cobb is of Cherokee, Powhatan, and Iroquois descent and

was 42 years old at the time of trial. Incarcerated for over twenty years, he was initially

placed in G3 custody status, which was improved to G2 in March 2007. Throughout his

incarceration, Cobb has never participated in behavior that caused his custody status level to

be increased. Over the last ten years, Cobb has received only two minor disciplinary

infractions, no major infractions, has had no infractions for possession of drugs or weapons,

fighting, or attempted escape, and has not been the target of violence. Before transferring to

TDCJ, Cobb spent a year and a half incarcerated in a Texas jail where male inmates are

allowed to have long hair. Cobb wore his hair long during this period, without any incidents

of contraband, escape attempts, lice outbreaks, or violence associated with his long hair.

Cobb has always observed, and continues to observe, appropriate personal hygiene habits

and does not present any health risks related to wearing long hair.

          Plaintiff Goodman. Plaintiff Goodman is of Cherokee descent and was 53 years old

at the time of trial. He has been incarcerated for over twenty-two years, with a custody level

of G2. Over the last ten years, Goodman has not participated in any behavior that caused

his custody status level to be increased, has no major disciplinary infractions, has had no

infractions for possession of drugs or weapons, fighting, or attempted escape, and has not

been the target of violence. He has had several minor infractions, none of which were

demonstrated to counsel against an exemption to wear long, loose hair. Before transferring

to TDCJ, Goodman spent six months incarcerated in a Texas jail where male inmates are

allowed to have long hair. During this period of his incarceration, he wore his hair long,

without any incidents of contraband, escape attempts, lice outbreaks, or violence associated

19 / 23
with long hair. Goodman has always observed, and continues to observe, appropriate

personal hygiene habits and does not present any health risks related to wearing long hair.

          Plaintiffs, Generally. Statistically speaking, these three Plaintiffs present a very low

risk of violence, smuggling contraband, and attempting escape—lower than the average

female inmate. Even if the evidence had supported a finding that long hair significantly

increased these risks, TDCJ offered no evidence that these particular Plaintiffs would

succumb to those risks. Neither is there any evidence that allowing these three Plaintiffs to

wear long hair will increase the incidence of head lice or impose significant budgetary costs

related to searches. Finally, the threat of an inmate’s ability to grow long hair being revoked

is an effective tool for discouraging abuse of the privilege and for promoting positive

behavior such as proper grooming.

          8. Conclusion

          TDCJ has the burden to show that the male grooming policy that prohibits an inmate

from growing long hair serves a compelling governmental interest. Holt, 135 S. Ct. at 863.

The evidence does not support the proposition that the policy furthers any of the safety,

security, health, or budgetary interests it has alleged. The Court FINDS that the policy does

not serve a compelling state interest.

   E. Least Restrictive Means

          Under RLUIPA, the government’s burden is to show both (1) the policy furthers a

compelling governmental interest, and (2) the policy is the least restrictive means for

furthering that interest. 42 U.S.C. § 2000cc. Because the test is conjunctive, TDCJ’s failure

to show that the policy furthers a compelling governmental interest obviates the need to

20 / 23
consider the least restrictive means test.2 However, because the record makes the issue

abundantly clear, the Court sets out its resolution as an alternative basis for its ruling.

          “The least-restrictive-means standard is exceptionally demanding, and it requires the

government to show that it lacks other means of achieving its desired goal other than the

challenged policy.” Ware, 866 F.3d at 269 (citations and quotation marks omitted). Courts

have recognized that revocation of a privilege is the least restrictive means of furthering

interests in a number of contexts. See Holt, 135 S. Ct. at 867 (institution could withdraw

beard accommodation if abused); Ali, 822 F.3d at 795 (Texas prison could revoke beard and

kufi privileges as least restrictive means). A revoked privileged can no longer be abused.

TDCJ has not offered any evidence or argument to suggest that the ability to revoke the

privilege is insufficient to promote its interests. Rather, the credible evidence shows that the

threat of revocation can deter bad behavior because inmates value the privileges they

receive.

          TDCJ’s policy is also not the least restrictive means because the vast majority of

states allow long hair, and TDCJ has offered no credible reason for Texas to have a different

policy.

                 “[W]hen so many prisons offer an accommodation, a prison
                 must, at minimum, offer persuasive reasons why it believes that
                 it must take a different course.” Accordingly, in the face of
                 evidence of contrary policies, we may not defer to prison
                 officials’ “mere say-so that they could not accommodate the
                 plaintiff's request” because these other policies indicate that a
                 less restrictive means may be available.


2
   See generally, Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418 (2006) (after addressing
identical language in the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-1, the Court concluded its opinion
after finding no compelling governmental interest).
21 / 23
Ware, 866 F.3d at 269 (citing Holt) (quotations omitted).

          Evidence at trial showed that the vast majority of states, the entire Federal Bureau of

Prisons, and even jails within Texas allow inmates to wear long hair. Texas is only one of

eight states that do not allow men to have long hair in their prison system. TDCJ has

offered no persuasive reason why Texas is unique in needing to deny long hair. The Fifth

Circuit has held that the exact same disparity in long hair policies rendered Louisiana’s hair

policy not the least restrictive means. See Ware, 866 F.3d at 273.

          Other measures provide solutions to some of the problems TDCJ has alleged. For

instance, with respect to any health or sanitation issue, a less restrictive policy would be to

allow long hair, but require recipients of the exemption to regularly wash their hair, noting

that grooming issues are not a problem in female prisons. With respect to the identification

issue, TDCJ could easily provide pictures of an inmate with long and short hair on escape

fliers. See Holt, 135 S. Ct. 865 (“[T]he Department could largely solve this problem by

requiring that all inmates be photographed without beards when first admitted to the facility

and, if necessary, periodically thereafter.”). And as Administrator Palmateer suggested,

TDCJ could take pictures of the inmates with their long hair pulled back to simulate short

hair.

          Even if it requires TDCJ to expend more resources to manage the male inmates that

desire to wear long hair as a religious practice, “Congress stated that RLUIPA ‘may require

a government to incur expenses in its own operations to avoid imposing a substantial burden

on religious exercise.’” Holt, 135 S. Ct. at 860.



22 / 23
                                        CONCLUSION

          For the reasons set out above, Plaintiffs are entitled to judgment against Defendant

enjoining TDCJ from enforcing its male grooming policy against Plaintiffs with respect to

the rules preventing inmates from growing their hair long and wearing it loose. Plaintiffs

are further entitled to reasonable attorney’s fees and costs as prevailing parties. Plaintiffs

shall file their motion for entry of judgment with a proposed final judgment on or before

February 25, 2019. Plaintiffs may file their motion for attorney’s fees in the manner and

by the date permitted by the Federal Rules of Civil Procedure.

          ORDERED this 24th day of January, 2019.


                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




23 / 23
